Citation Nr: 0837213	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-21 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to April 
1946 and from June 1950 to October 1971.

The instant appeal arose from a September 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in San Juan, the Commonwealth of Puerto Rico, 
which denied a claim for service connection for PTSD and also 
denied a claim for TDIU.

The TDIU issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A diagnosis of PTSD is not shown.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. § 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has PTSD as a result of military 
service.  In general, service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

To establish service connection for PTSD, there must be: (1) 
a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); 
(2) a link between current symptoms and an in-service 
stressor as shown by medical evidence; and (3) credible 
supporting evidence that the claimed stressor occurred.  
38 C.F.R. § 3.304(f) (2007).  Pursuant to 38 C.F.R. 
§ 4.125(a) (2007), the diagnosis of a mental disorder must 
conform to the Diagnostic and Statistical Manual of Mental 
Disorders IV (DSM-IV) criteria.

During his April 2005 VA PTSD examination, the veteran 
reported that he was in combat in Korea and Vietnam and that 
he was wounded in the left arm and right shoulder; however, 
he was not able to describe in detail a specific incidence in 
Korea or Vietnam due to his memory problems.  Service 
treatment records reveal that he sustained a shell wound to 
the left arm in Vietnam in February 1969 in addition to a 
shell wound to the right shoulder.  See March 1971 Medical 
Board Report.

Even assuming, arguendo, that the veteran engaged in combat 
with the enemy, this case turns on whether there is a current 
diagnosis of PTSD, and, if so, whether it is related to an 
inservice stressor.  Service treatment records are devoid of 
reference to complaint of, or treatment for, any 
psychological problems, to include PTSD.  A March 1971 
Medical Board Evaluation, which took place prior to his 
discharge from service in October 1971, revealed that the 
psychiatric clinical evaluation was normal.

Post-service medical evidence of record includes private 
treatment records and VA treatment records which are devoid 
of reference to complaint of, or treatment for, PTSD.  An 
April 2005 VA PTSD examination report noted that the 
veteran's claims folder was reviewed and that no evidence of 
psychiatric treatment was found in the service treatment 
records.  The examiner's review of VA treatment records noted 
diagnoses of adjustment disorder and Alzheimer's disease.  

The PTSD examiner concluded that the veteran's mental 
disorder did not meet the DSM-IV criteria to establish a 
diagnosis of PTSD.  Specifically, the examiner noted that the 
veteran "was not able to specify and describe in detail a 
severe and horribly traumatic event experienced in combat . . 
. was not observed to become anxious, distressed or depressed 
when he was expressing his experiences in Vietnam . . . [and] 
does not report feelings of intense fear, helplessness or 
horror at the time when he was experiencing the events in the 
Army."  

The examiner concluded that "since we could not identify 
signs and symptoms of PTSD and a definite extreme traumatic 
stressor, we cannot establish a link between the stressor and 
the signs and symptoms of the patient's mental disorder."  
The VA examiner diagnosed "dementia of the Alzheimer's type, 
late onset, with depressed mood" and noted that no other 
mental disorder was found.

With regard to the sufficiency of a stressor supporting a 
PTSD diagnosis, DSM-IV requires that the person's response to 
the stressor involve intense fear, helplessness, or horror.  
Cohen v. Brown, 10 Vet. App. 128, 141 (1997) (citing DSM-IV 
criteria for establishing a PTSD diagnosis).  The DSM-IV 
provides two requirements as to the sufficiency of a 
stressor: (1) a person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  Id. The sufficiency of a stressor 
is a medical determination.  Cohen, 10 Vet. App. at 143.

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the only competent opinion is against the 
claim.  The 2005 VA examiner had access to and reviewed the 
entire claims folder as well as VA electronic medical 
records.  In addition, the examiner provided a basis for his 
opinion that the veteran did not meet the diagnostic 
requirements for PTSD and, therefore, no link could be made 
between a diagnosis of PTSD and any in-service experiences.

The Board has considered the statements regarding the 
veteran's disorders submitted by the veteran and his wife.  
While they feel that he has PTSD related to his active duty 
service, both he and his wife are laypersons and as such, 
they are not competent to provide an opinion as to a matter 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  In light of the above, service 
connection is not warranted for PTSD.  The preponderance of 
the evidence is against the claim, and there is no doubt to 
be resolved. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in November 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence. 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal until July 2006, after the initial 
adjudication.  Moreover, the claim was not thereafter 
readjudicated.  However, there is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the claim for service connection.  Any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot.  Therefore, adequate notice was provided 
to the veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the record contains post-service VA outpatient 
treatment records.  Further, the veteran submitted private 
treatment records.  Next, a specific VA medical opinion 
pertinent to the issue on appeal was obtained in April 2005.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for PTSD is denied.


REMAND

The Board finds that additional development of the evidence 
is required to analyze the veteran's claim for a TDIU benefit 
due to service-connected disabilities.  He has multiple 
service-connected disabilities with a combined disability 
rating of 90 percent.  

The evidence of record contains the results of VA disability 
evaluations examinations conducted in 2005 and 2006; however, 
those examination reports contain little information 
regarding the effect of the disabilities on the veteran's 
ability to maintain gainful employment.  Further, the 2006 
examination shows that he has dementia due to Alzheimer's 
disease.  

Given the foregoing, the veteran should be scheduled for an 
appropriate VA examination for the purpose of determining the 
impact that the veteran's service-connected disabilities have 
on his ability to engage in a substantial gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine whether his 
service-connected disabilities prevent 
him from obtaining or retaining a 
substantially gainful occupation.  
Specifically, the examiner should 
describe what types of employment 
activities would be limited due to the 
appellant's service-connected 
disabilities and any associated disorder, 
bearing in mind his entire social-medical 
history, particularly, any degree of 
industrial impairment caused by one or 
more nonservice-connected disorders, 
including his dementia.  A rationale 
should be provided for all opinions 
expressed.

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the TDIU issue on appeal.  If the benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


